Citation Nr: 1128711	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a compression fracture at T12.  

2.  Entitlement to service connection for a compression fracture at T12.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  

4  Entitlement to service connection for a right shoulder disability, to include symptoms involving the neck and back.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty November 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota.  

The Board notes that while the agency of original jurisdiction (AOJ) addressed the issue regarding the right shoulder on the merits, service connection for a right shoulder disability was denied in a July 2008 rating decision and the Veteran did not file a notice of disagreement with that decision.  Thus, the Board must first address the issue of whether new and material evidence has been submitted sufficient to reopen the claim.  

The May 2009 claim notes "shoulder conditions" and an April 2009 private record attributes myofascial symptoms in the shoulders to a compression fracture at T12, for which service connection is herein granted.  Thus, the issue of entitlement to service connection for a left shoulder disorder is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right shoulder disability (other than those attributable to a compression fracture at T12) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a compression fracture at T12 was denied in a February 1973 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.  

2.  Evidence submitted since the February 1973 rating decision is relevant and probative.  

3.  Service connection for a right shoulder disability was denied in a July 2008 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.  

4.  Evidence submitted since the July 2008 rating decision in regard to a right shoulder disability is relevant and probative.  

5.  The weight of the evidence is for a finding that the Veteran's current residuals of a compression fracture at T12 are related to service.  


CONCLUSIONS OF LAW

1.  The February 1973 rating decision, which denied entitlement to service connection for a compression fracture at T12, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

2.  The July 2008 rating decision, which denied entitlement to service connection for a right shoulder disability, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

3.  A compression fracture at T12 was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The claims addressed herein are being reopened and/or granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes the disease was incurred in active service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A previously disallowed claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Compression Fracture at T12

The AOJ previously addressed service connection for a compression fracture at T12 in February 1973.  At the time of the prior decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a compression fracture at T12 was denied.  38 U.S.C.A. § 7105.  The decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in February 1973, the AOJ determined the Veteran's fracture was unrelated to military service and was of "post service origin."  In May 2009, the Veteran applied to reopen the claim of entitlement to service connection for a compression fracture at T12.  The evidence submitted since the prior final denial is relevant and probative and thus, new and material.  

In April 2009, the Veteran's private doctor stated that contemporaneous records, to include the August 1972 record corroborating the presence of a T12 vertebral compression fracture, when compared to the earlier x-ray examination reports at that time, indicated a T12 compression fracture existed during service, and that it is more likely than not that the Veteran's relevant back symptoms are the direct result of the in-service compression fracture at T12.  In addition, in January 2010, the doctor added that the records showed no preexisting back disorder at service entrance and that T12 vertebral compression fracture identified after service, was interpreted as being of an age consistent with an onset during service.  The doctor stated that the x-ray evidence in support of the conclusion that the compression fracture at T12 was sustained during service is very strong.  

The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim.  The record added cures one of the evidentiary defects and is probative of the issue regarding service connection for a compression fracture at T12, and thus, the evidence is new and material.  

In this case, the evidence submitted since the prior final denial in February 1973 pertaining to a compression fracture at T12 is new and material.  Thus, the claim is reopened.

Having reopened the claim, the Board will now turn to the merits of the claim for service connection.  Essentially, and as reflected in the May 2009 claim, a March 2010 statement in support of the claim, and an April 2010 VA Form 9, the Veteran contends a compression fracture at T12 is a result of trauma associated with numerous helicopter jumps during service in Vietnam.  In that regard, his DD Form 214 shows service in Vietnam and that his military occupational specialty (MOS), "DK", is consistent with Disbursing Clerk.  He stated that he and his "mobile pay team" regularly traveled by helicopter and/or truck to areas to include Vung Tao, Long Binh, and Saigon, to disburse the cash payroll.  He added that, typically, the helicopter did not land, and therefore, he would jump out from a distance of about 3 to 4 feet, while holding a 100-pound metal currency container in one hand and a weapon in the other, and would "bounce" upon landing in order to keep his balance.  

Initially, the Board notes that an April 1969 Reserve examination report and the December 1970 service entrance examination report show the spine and musculoskeletal system were normal.  In addition, and while a back injury is not documented during service, private records, dated in June 1972 (approximately 6 months following his service discharge), note review of x-ray examination films of the lumbar and thoracic spine, accomplished on January 3, 1972, showed a T12 compression fracture representing aggravation of a previously existing injury.  The private doctor stated that although involvement was indicated at the 11th dorsal vertebra, the film appeared to be mislabeled, as x-ray examination accomplished in May 1972 showed the Veteran actually had six lumbar vertebra and 12 thoracic vertebra, and was identical to the January 1972 x-ray examination.  Consistent with this finding is notation of a compression fracture of the 12th vertebra in private inpatient records, dated in April 1972.  

The Board notes that while the April 1972 records reflect treatment following a twisting injury to the back sustained in the course of his employment as a railroad switchman, the private doctor, in August 1972, reiterated that the April 1972 injury to the back represented traumatic aggravation of an old compression fracture of the 12th dorsal vertebra.  In addition, the April 1972 notation of an absence of similar prior attacks is not inconsistent with the Veteran's statements to the effect that he did not seek medical attention for back pain during service, and instead simply "put up with" and "lived with" the pain.  The Board notes that had he had a similar prior attack requiring a degree of care like that reflected in the April 1972 inpatient records, to include x-ray examination, the compression fracture at T12 would have likely been detected during service.  Regardless, the Board finds that while the T12 compression fracture was identified in April 1972, the competent and probative evidence shows it was initially established by x-ray examination on January 3, 1972, less than one month following separation from service in December 1971.  

Furthermore, in addition to the Veteran's credible statements in regard to not only in-service symptoms but also continuity of symptomatology, post-service private treatment records document relevant complaints, to include an August 2007 record referencing mechanical low back pain and a lower thoracic compression fracture.  In addition, the April 2009 private opinion notes it is more likely than not that the Veteran's relevant back symptoms are the direct result of the in-service compression fracture at T12, adding in January 2010 that records showed no back disorder at service entrance, and that the T12 vertebral compression fracture identified after service was interpreted as being of an age consistent with having been sustained during service, with the x-ray evidence in support of the conclusion noted to be very strong.  

In this case, there is competent evidence showing that a compression fracture at T12 was incurred during service, competent and credible evidence of continuity of symptomatology since service, and competent evidence relating back symptoms to the compression fracture at T12.  Thus, the weight of the evidence is favor of the claim.  Consequently, service connection for residuals of a compression fracture at T12 is granted.  

Right shoulder disability

The AOJ previously addressed service connection for a right shoulder in July 2008.  At the time of the prior decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a right shoulder disability was denied.  38 U.S.C.A. § 7105.  The decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in July 2008, the AOJ determined there was no diagnosis of a current right shoulder disability.  In May 2009, the Veteran applied to reopen the claim of entitlement to service connection for a right shoulder disability.  The evidence submitted since the prior final denial is relevant and probative and thus, new and material.  In April 2009, the Veteran's private doctor stated that the Veteran's myofascial symptoms in the Veteran's shoulders are the direct result of a compression fracture at T12.  As noted herein, service connection for a compression fracture at T12 has been granted.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim.  In this case, the evidence added relates right shoulder symptoms to service-connected disability.  Thus, the evidence submitted since the prior final denial in July 2008 pertaining to a right shoulder disability is new and material.  Accordingly, the claim is reopened.  To this extent the appeal is granted. 

Having reopened the claim, the Board has concluded that further evidentiary development is warranted.  This need for further development is addressed in the Remand below.  


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a compression fracture at T12 is reopened.

Service connection for residuals of a compression fracture at T12 is granted.  

New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened.


REMAND

In the June 2009 rating decision, the AOJ addressed the Veteran's claims as ones of entitlement to service connection for a compression fracture at T12 and for a right shoulder disability secondary to a compression fracture at T12.  The Board notes that service connection for residuals of a compression fracture at T12 is herein granted.  In addition, and as reflected in May 2008 VA Form 21-526, the May 2009 claim, a March 2010 statement in support of the claim, and an April 2010 VA Form 9, the Veteran contends relevant symptoms in the right shoulder are a result of trauma associated with numerous helicopter jumps during service in Vietnam and/or attributable to the compression fracture at T12.  Having reviewed the evidence, the Board finds further development is necessary for a determination as to whether the Veteran has a right should disability that is etiologically related to his military service or his service connected compression fracture.  

The Veteran stated that during service in Vietnam, he and his "mobile pay team" regularly traveled by helicopter and/or truck to areas to include Vung Tao, Long Binh, and Saigon, to disburse the cash payroll.  He added that, typically, the helicopter did not land, and therefore, while holding a 100-pound metal currency container in one hand and a weapon in the other, he would jump out from a distance of about 3 to 4 feet, and "bounce" upon landing in order to keep his balance.  He added that his right shoulder would, at times, hit the door frame of the helicopter on the way out.  

The Board notes that his DD Form 214 shows service in Vietnam and that his military occupational specialty (MOS), "DK", is consistent with Disbursing Clerk.  The Board further notes that a January 1973  Personnel Information Exchange System (PIES) response reflects the AOJ's request for "enlistment and discharge examinations", and while the examination reports were associated with the claims file, active duty service treatment records have not been requested.  

In addition, the Board notes that Reserve treatment records associated with the claims file, to include records dated in August 1969 and April 1970, reflect periods of active duty training (ACDUTRA).  Personnel records have not been associated with the claims file and periods of ACDUTRA are not verified in the claims file.  

In addition, a December 1987 private record notes right shoulder impingement syndrome, a June 2004 record reflecting complaints, to include back pain, notes medication prescribed for arthritis was to be discontinued due to high blood pressure, and an October 2004 private record reflects degenerative disc disease in the back and fibromyalgia involving the neck.  The Board notes that while an April 2009 private record attributes myofascial symptoms in the shoulders, upper back and neck to the service-connected compression fracture at T12, a rationale for the opinion was not provided.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, there is relevant evidence and the evidence is insufficient for a determination.  As such, the Board finds that an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 4 below, in regard to whether a right shoulder disability is etiologically related to in-service disease or injury, service-connected disability, or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request all service treatment records from available/alternate sources, as appropriate.  Any information obtained is to be associated with the Veteran's claims file.  All efforts in this regard, to include any requests, as well as any responses to the requests, should be documented in the claims file.

2.  Request the Veteran's 201 personnel file from available/alternate sources, as appropriate.  Any information obtained is to be associated with the Veteran's claims file.  All efforts in this regard, to include any requests, as well as any responses to the requests, should be documented in the claims file.

3.  Verify all periods of service, to include all periods of ACDUTRA.  Verification of all periods of service should be documented in the claims file.  

4.  After completion of the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be conducted.  

The AOJ should request that the VA examiner express an opinion as to whether right shoulder arthritis was shown during service or within the initial year after separation and express an opinion in terms of whether it is "at least as likely as not" (meaning likelihood of 50% or greater) that any currently manifested right shoulder disability is related to service or service-connected disability, to include a compression fracture at T12.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

5.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


